


Exhibit 10.11

 

GRAPHIC [g10502koi001.jpg]

 

December 2, 2011

 

PERSONAL AND CONFIDENTIAL

 

By Hand Delivery

 

Scott Holmes

[Address]

 

Re:          Retention Letter

 

Dear Scott,

 

As you know, AMAG Pharmaceuticals, Inc. (“AMAG” or the “Company”) recently found
it necessary to conduct a reduction in its workforce in order to bring expenses
in line and position the organization for the future. The Company recognizes
that this is a difficult time and wants to extend a sincere thank you for all of
the hard work that you have contributed to this point. You are a highly valued
and key employee, and going forward, AMAG needs your continued hard work and
focus to help the Company realize its potential.  To that end, we are pleased to
provide you with incentive — in the form of a retention bonus — to remain
employed with the Company through at least the end of January 2013 as further
described in this letter, subject to the terms and conditions outlined below.

 

1.             Retention Bonus Amount and Conditions:  If you fully perform your
obligations under this Agreement (as described in detail below), the Company
achieves or beats its aggregate operating expense target as set forth in the
Board-approved 2012 Company operating Budget as of each of the six and twelve
month periods ending June 30, 2012 and December 31, 2012, and you remain
continuously employed by AMAG through each Payment Date described in this
letter, the Company will pay you a retention bonus in the gross amount of
eighteen thousand seven hundred and fifty dollars ($18,750.00) (the “Retention
Bonus Amount”) on each Payment Date, for a total potential Retention Bonus
Amount equal to thirty seven thousand five hundred dollars ($37,500.00).  If the
Company does not achieve its aggregate operating expense targets as of either or
both of the six and twelve month periods ending June 30 or December 31, 2012,
but the Company is within twenty percent (20%) of such targets as of either such
date, the Retention Bonus Amount applicable to such period will be reduced by
the percentage by which the Company’s aggregate operating expenses exceed the
Board-approved budget for such period, as determined by the Company’s Chief
Executive Officer in his sole discretion.  Any Retention Bonus Amount will be
paid to you within thirty (30) days following June 30 and December 31, 2012,
respectively (each payment date is referred to herein as a “Payment Date”).  If
the Company misses its aggregate operating expense target by more than twenty
percent (20%) as of either the six or twelve-month periods ended June 30 or
December 31, 2012, you will not be paid any portion of the Retention Bonus
Amount for such period. Like your salary, any Retention Bonus Amount paid to you
will be subject to all applicable taxes.

 

2.             Other Terms of Retention Bonus:  In order to be eligible for any
Retention Bonus, in addition to achieving the 2012 operating expense targets
described in paragraph 1 above, you must: (a) satisfactorily perform (as
determined by AMAG) your job, as well as satisfactorily perform (as determined
by AMAG) additional responsibilities that AMAG reasonably requests at all times
up to and including each Payment Date; (b) continue in good standing and remain
employed in the performance of your role (as determined by AMAG) at all times up
to and including each Payment Date; (c) fully comply with the terms of this
Agreement and all other agreements between you and the Company; and (d) keep the
terms and existence of this letter strictly confidential.  .

 

3.             Termination by You or Termination for “Cause”:  In the event that
you terminate your employment for any reason or the Company terminates your
employment for “cause” (as determined by AMAG in its sole discretion) on or
before any Payment Date, you agree that you will not be eligible for the
Retention Bonus Amount with respect to each such subsequent Payment Date
following the date of such termination.

 

4.             Termination by the Company Without “Cause”:  In the event that
the Company terminates your employment without “cause” (as determined by AMAG in
its sole discretion) prior to any Payment Date (including in connection with or
following a change of control of the Company), the Company will provide you with
(a) one hundred percent (100%) of the Retention Bonus Amounts payable to you on
any Payment Date scheduled to occur after the date of

 

--------------------------------------------------------------------------------


 

such termination and (b) nine (9) months of severance pay based on your then
current base salary (paid in equal installments in accordance with the Company’s
normal payroll practices and commencing on the date the release referred to
herein can no longer be revoked ), subject to the terms and conditions outlined
in Section 2 and provided that you execute a release of claims satisfactory to
the Company at the time of termination.  The Retention Bonus Amount described in
this Section 4 shall be paid to you within seven (7) days of the date that the
release of claims becomes effective in accordance with its terms.

 

5.             No Modification of At-Will Relationship: Please note that this
letter does not in any way modify or limit the at-will nature of your employment
by the Company.  Nothing in this letter should be taken as a guarantee of
continued employment, a specific term of employment and/or a contract of
employment, and at all times you will be expected to meet the Company’s
performance standards.

 

6.             Confidentiality:  The terms and conditions of this letter are
strictly confidential.  You agree to not discuss or reveal any information
concerning this letter to any past or present employee of the Company or any
third person or entity other than your counsel, accountant and members of your
family.  In the event you breach this provision, you agree that you will forfeit
any rights you have to any Retention Bonus Amounts and/or repay to the Company
any Retention Bonus Amounts already paid to you.

 

7.             General: This letter sets forth the complete agreement between
you and the Company with respect to the payment to you of any Retention Bonus
Amounts or severance amount.  This letter agreement shall be governed by, and
all disputes arising hereunder shall be resolved in accordance with, the law of
the Commonwealth of Massachusetts, without regard to the conflicts of law
principles thereof.  This letter agreement may be executed by facsimile and in
counterparts, each of which shall be considered an original, but all of which
together shall constitute the same instrument.  In addition, the agreement set
forth herein can only be modified or changed in writing signed by both parties
hereto.  Any waiver of any provision of this letter agreement by the Company
shall not constitute a waiver of any other provision of this letter agreement
unless the Company expressly so indicates otherwise.  If any provision, section,
subsection or other portion of this letter agreement shall be determined by any
court of competent jurisdiction to be invalid, illegal or unenforceable in whole
or in part, and such determination shall become final, such provision or portion
shall be deemed to be severed or limited, but only to the extent required to
render the remaining provisions and portions of this letter agreement
enforceable.

 

If you agree with the terms of this letter, please sign the acknowledgement
below.  Upon receipt of a signed letter, AMAG will return a copy to you for your
files.

 

On behalf of the AMAG’s management team, I thank you for the contributions that
you have made to the Company thus far.  We look forward to continuing to work
with you.

 

Sincerely,

 

 

 

/s/ Stephen Andre

 

 

 

Stephen Andre

 

Senior Vice President of Human Resources

 

 

 

 

 

Agreed to and acknowledged as of December 7, 2011:

 

 

 

 

 

By:

/s/ Scott Holmes

 

 

Scott Holmes

 

 

Confidential Document

100 Hayden Avenue, Lexington, MA 02140 | Tel: 617.498.3382 | Fax: 617.812.8268

 

--------------------------------------------------------------------------------
